Case 3:14-cr-00175-WHA Document 956-28 Filed 12/31/18 Page 1 of 4




          EXHIBIT BB
   Case 3:14-cr-00175-WHA Document 956-28 Filed 12/31/18 Page 2 of 4



                      REDWOOD LOCATION FACT REPORT

                 The Redwood incident location is the location on the PG&E system
closest to the latitude and longitude coordinates (39°19.392, -123°07.867) which were
provided in the April 20, 2018 communication from CAL FIRE to PG&E (the “Redwood
incident location”). The electrical circuit that serves the Redwood incident location is the
Potter Valley 1105 circuit.

Incident Overview




               Per CAL FIRE, the Redwood incident location was first observed in the
early morning hours of October 9, 2017. At the time of the incident, the Redwood
Incident Location was on the 12kV Potter Valley 1105 Circuit.
                 The Redwood incident location is the location on the PG&E system
closest to the latitude and longitude coordinates (39°19.392, -123°07.867) which were
provided in the April 20, 2018 communication from CAL FIRE to PG&E (the “Redwood
Incident Location”). The electrical circuit that serves the Redwood Incident Location is
the Potter Valley 1105 circuit.
                Line Recloser 64118 is a protective device upstream from the Redwood
Incident Location on the Potter Valley 1105 circuit. According to PG&E records, on
October 8, 2017 at approximately 11:33 PM, Line Recloser 64118 operated and reclosed,
momentarily de-energizing the Redwood incident location. According to the CAL FIRE
Investigation Report for the Redwood Incident, CAL FIRE started receiving reports of a
vegetation fire in Potter Valley at 11:34 PM. Per PG&E records, on October 9, 2017 at
approximately 12:00 AM, Line Recloser 64118 operated and reclosed, momentarily de-
energizing the Redwood incident location. Per PG&E records, on October 9, 2017 at
approximately 12:11 AM, Line Recloser 64118 operated and reclosed, momentarily de-
energizing the Redwood incident location. Per PG&E records, on October 9, 2017 from
12:17 AM to 12:33 AM, a majority of smart meters on the Potter Valley 1105 circuit
recorded a series of power off/on events. According to the CAL FIRE Investigation
Report for the Redwood Incident, a CAL FIRE employee reported a small vegetation fire
on the east side of Hawn Creek Road at 12:27 AM.
             According to PG&E records, on October 9, 2017, at approximately 12:33
AM, the GCC remotely opened via SCADA Circuit Breaker 22 at the Potter Valley
Powerhouse Substation. Then, at approximately 12:34 AM, Circuit Breaker 52G at

                                             1
   Case 3:14-cr-00175-WHA Document 956-28 Filed 12/31/18 Page 3 of 4



Potter Valley Powerhouse Substation automatically opened and remained open, de-
energizing the Potter Valley Powerhouse. Per PG&E records, when both Circuit
Breakers 22 and 52G were opened, the Redwood incident location was de-energized.
               According to PG&E records, a PG&E troubleman was the first PG&E
responder at the Redwood incident location when he drove down Hawn Creek Road
around 1:12-1:32 AM on October 9, 2017. The PG&E troubleman drove south along
Hawn Creek Road to look for downed wires or anything in the road that might be
hazardous. The PG&E troubleman did not recall seeing any damage to PG&E equipment
on Hawn Creek Road at that time. He did recall seeing fire activity on the west side of
Hawn Creek Road, but saw no evidence that the fire burned any area on the east side of
Hawn Creek Road.
                Sometime later on October 9, 2017, during day light hours, the same
PG&E troubleman recalled that he drove back down Hawn Creek Road. The PG&E
troubleman recalled seeing one of three phases down between Pole 102176248 and the
pole to the east. On October 10, 2017, PG&E crews completed repair work at the
Redwood incident location.
Redwood Incident Location
                 The Redwood incident location is the location on the PG&E system
closest to the latitude and longitude coordinates (39°19.392, -123°07.867), which were
provided in the April 20, 2018 communication from CALFIRE to PG&E (the “Redwood
incident location”).
                The timeline below includes a three hour window on either side of the
start time designated by CAL FIRE in the April 20, 2018 communication, which was
October 8, 2017, 11:30 PM.
Timeline


                                       Redwood
                       Event                            CAL FIRE Bates Number
                                                               Reference
 October 8, 2017, approximately 11:33 PM: Per         PGE-CF_00135210
 PG&E records, Line Recloser 64118 operated and
 reclosed, momentarily de-energizing the Redwood
 incident location.
 October 9, 2017, approximately 12:00 AM: Per         PGE-CF_00135210
 PG&E
 records, Line Recloser 64118 operated and
 reclosed, momentarily de-energizing the Redwood
 incident location.




                                            2
   Case 3:14-cr-00175-WHA Document 956-28 Filed 12/31/18 Page 4 of 4



                                  Redwood
                   Event                           CAL FIRE Bates Number
                                                          Reference
 October 9, 2017, approximately 12:11 AM: Per    PGE-CF_00135210
 PG&E
 records, Line Recloser 64118 operated and
 reclosed, momentarily de-energizing the Redwood
 incident location.
 October 9, 2017, 12:17 AM-12:33 AM: Per PG&E PGE-CF_00000055
 records, a majority of smart meters on the entire
 Potter Valley 1105 circuit recorded a series of
 power off/on events.
 October 9, 2017, approximately 12:33-12:34 AM: PGE-CF_00136317
 Per
 PG&E records, the PG&E GCC remotely opened
 via SCADA Circuit Breaker 22 at the Potter
 Valley Powerhouse Substation. Per PG&E records,
 Circuit Breaker 52G at Potter Valley Powerhouse
 Substation automatically opened and remained
 open. Per PG&E records, when both Circuit
 Breakers 22 and 52G were opened, the Redwood
 incident location was de-energized.

Source List


 Source                Brief Description
 PGE-CF_00135210       Equipment Event Info – LR 64118
 PGE-CF_00000055       AMI SmartMeter Data – PV 1105
 PGE-CF_00136317       ILIS Outage Report XX-XXXXXXX
 PGE-CF_00136317       ILIS Outage Report XX-XXXXXXX
 Power Generation      Power Generation SCADA Alarms
 SCADA Alarms
 GCC Office Items      GCC Office Items Report
 Report
 AMI SmartMeter Data   AMI SmartMeter Data




                                      3
